TODD, Justice.
This is an appeal from an order of the Hennepin County District Court, Juvenile Division, granting the state’s motion, pursuant to Minn.Stat. § 260.125 (1978), to refer a juvenile for prosecution as an adult. The issue raised by the appeal is whether the district court’s finding that the juvenile in question is not suitable to treatment is clearly erroneous. We hold that the district court did not clearly err in its finding and that all constitutional safeguards of In re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967), have been met. Accordingly, we affirm the reference order.
Affirmed.